Citation Nr: 1721632	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In June 2016, the Board denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and remanded his claim for hearing loss with instruction to obtain relevant treatment records including specific records from March 2010 and to schedule the Veteran for a VA examination.  The appropriate records were obtained and the Veteran underwent a VA examination in July 2016.  The Board is therefore satisfied that the instructions in its June 2016 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2017 statement, the Veteran stated that he was still claiming service connection for PTSD.  In a separate statement later that month, he expressed confusion that he had been given a hearing loss examination and not a PTSD examination.  He further requested a second hearing, claiming that his representative was obnoxious and intimidating at his first hearing and that as a result of this PTSD was not even mentioned at his hearing.  The Board notes that the March 2016 hearing transcript indicates that the Veteran was asked about his PTSD and spoke about both his in-service stressor and current symptoms.  His wife, too, described his current symptoms.  At the end of the hearing, the Veteran was asked if he had anything else to add, and he said no.  As to the Veteran's PTSD claim, this was denied in a final June 2016 Board decision and is no longer within the Board's jurisdiction.  As such, this decision will not further address his PTSD claim.  The Board further finds that the Veteran has not provided good cause for a second hearing on the issue remaining on appeal, as the reasons he provided pertain to the PTSD issue and are contradicted by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran has hearing impairment related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.

The Veteran was provided VA examinations of his claimed hearing loss in March 2010 and July 2016.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board incorporates into this decision the facts as summarized in the June 2016 Board decision denying service connection for PTSD and remanding the Veteran's hearing loss claim.

Per the remand's instructions, VA has associated with the claims file the Veteran's audiometry results from his March 2010 VA audiologist visit.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
35
30
LEFT
20
20
25
15
25

It is unclear whether CNC speech discrimination testing was conducted.  He was diagnosed with mild sensorineural hearing loss in the right ear and normal hearing in his left ear.

The Veteran underwent a VA examination in July 2016.  He reported daily problems understanding speech when a speaker is not looking directly at him.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
20
20
20
20
20

Speech discrimination scores were 100 percent in both ears.  The examiner diagnosed normal hearing under VA regulations, with the caveat that there may be hearing loss which is not considered a disability under VA regulations.  The examiner further opined that any hearing loss was less likely than not related to service.  This opinion was based on the rationale that the Veteran had normal hearing at entrance and separation with no significant in-service shift.  The examiner cited a research study which stated that there was insufficient evidence to show that permanent noise-induced hearing loss can develop much later in life after exposure to the noise.  The examiner again stated that the Veteran does not have a current hearing loss disability per VA standards.

A private January 2017 audiology record shows pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
80
80
LEFT
25
25
25
25
25

There is no indication that CNC speech discrimination testing was conducted.

The Board finds that the evidence weighs against a finding of a current hearing loss disability related to service.  The July 2016 VA examiner provided a probative opinion which explained why acoustic trauma does not result in hearing loss with an onset years after noise exposure.  Because the Veteran's service treatment records do not reflect a significant shift in thresholds while in service, the examiner found that hearing loss was less likely than not related to service.  Furthermore, there is no evidence that hearing loss manifested to a compensable degree within one year of separation from service.  Indeed, it is questionable whether hearing loss has manifested to a compensable degree at all.  His pure tone thresholds vary wildly from test to test, and as discussed in the Board's June 2016 decision, at his December 2014 VA mental health examination he explicitly admitted a history of intentionally falsifying symptoms in order to obtain service connection.  Given the huge disparity between audiometric thresholds, the Board finds the lower tests of the July 2016 examination most probative.  Indeed, the is no persuasive or probative evidence to the contrary.  The January 2017 private audiological record did not adhere to VA regulations in that it did not include speech discrimination testing; nor did it provide any medical opinion linking the purported right ear hearing loss to service. For these reasons, the Board finds that the evidence weighs against a finding of a current hearing loss disability related to service, and service connection is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


